Citation Nr: 0307452	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  02-10 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Senior Counsel








INTRODUCTION

The appellant in this case is the widow of a veteran who had 
recognized military service from September 1941 to August 
1942, and from August 1945 to December 1945.  The veteran 
also was a prisoner of war of the Japanese Imperial 
Government from April 1942 to August 1942.  

This appeal arises from a January 2002 rating decision 
entered by the Department of Veterans Affairs (VA) Manila, 
Philippines regional office (RO).  It was perfected for 
appeal in July 2002.  


FINDINGS OF FACT

1.  The veteran died in July 1999, at which time he was not 
service connected for any disability.  

2.  The veteran's Certificate of Death reflects that his 
cause of death was cardio-respiratory arrest due to 
pneumonia.  

3.  At the time of his death, the veteran had also been 
diagnosed with hypertension, benign prostatic hypertrophy, 
status post cerebral infarction, cataracts, myopic compound 
astigmatism, minimal pulmonary tuberculosis, chronic 
obstructive pulmonary disease, secondary to chronic 
bronchitis, arteriosclerosis cardiovascular disease, a 
productive cough, and anorexia.  

4.  None of the veteran disabilities present at the time of 
his death were shown in service, within one year of service, 
or are among those disabilities for which service connection 
may be presumed when manifested to a degree of 10 percent any 
time after service by former prisoners of war.  

5.  None of the veteran's disabilities present at the time of 
his death have been linked by any medical professional to 
service.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.302, 
3.312, 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must give consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this regard, the 
implementing regulations do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

With respect to the notice requirements of the VCAA, VA must 
inform the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Here, a July 2001 letter to the appellant and the July 2002 
statement of the case appraised her of the information and 
evidence needed to substantiate the claim, as well as the law 
applicable in adjudicating it.  The evidence that was 
considered in deciding the claim was also identified and an 
explanation provided for the decision that was reached.  
Likewise, the appellant's responsibilities in obtaining 
evidence was set forth, as well as VA's responsibility in 
that regard.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Under these circumstances, the Board concludes 
that the essential requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

As to the duty to assist, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The available medical records from both 
service and post service have been obtained and the appellant 
has been accorded ample opportunity to present evidence and 
argument in support of this appeal.  She has not identified 
any additional pertinent evidence that has not been 
associated with the record, and the record does not suggest a 
medical opinion is needed to resolve any question.  
Accordingly, as with the notice requirements, the Board 
considers the duty to assist requirements of the VCAA to have 
been met in this case.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection may also be established by the operation 
of certain legal provisions regarding particular chronic 
diseases.  Service connection for cardiovascular renal 
disease, including hypertension may be established if first 
manifested to a degree of 10 percent disabling within the 
first year after service.  Similarly, for former prisoners of 
war detained not less than 30 days, service connection for 
beri-beri, including beri-beri heart disease and ischemic 
heart disease for those who had experienced localized edema 
during captivity may be established if manifested to a degree 
of 10 percent disabling any time after service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The evidence in this case shows that the veteran died at age 
81.  His Certificate of Death reflects that his death was due 
to pneumonia which caused cardio-respiratory arrest.  At the 
time of his death, the veteran was not service connected for 
any disability.  It is the appellant's contention that the 
veteran had long-standing heart disease which should have 
been service connected, and that this disability 
substantially and materially contributed to the veteran's 
death.  

The record includes a September 2001 statement from the 
private physician who was treating the veteran at the time of 
his death and is the physician who signed the veteran's Death 
Certificate.  The record also includes a number of treatment 
records from the veteran's final years.  These documents show 
the veteran in fact had hypertension at the time of his 
death, as well as pneumonia, and anorexia, but there is no 
indication in these documents that anything other than 
pneumonia with resultant cardio-respiratory arrest was 
implicated in the veteran's death.  This being so, there is 
no support in the record to conclude that heart disease 
played any role in the veteran's demise, even if service 
connection for it was established.  

The above facts notwithstanding, a complete consideration of 
the appellant's claim requires a more thorough evaluation of 
the record.  As mentioned in the Introduction, the veteran 
was a prisoner of the Japanese in the Philippines for several 
months during World War II.  He was released from prison by 
the Japanese in August 1942, after which he occupied his time 
as a farmer.  Towards the end of the war (August 1945), the 
veteran returned to military status, at which time he 
prepared an affidavit accounting for his circumstances from 
the surrender of his unit to his return to service.  On this 
document, the veteran claimed his only illness while a 
prisoner of the Japanese was malaria.  He also underwent a 
medical examination at this time, the report from which 
revealed no abnormalities.  Similarly, when he was examined 
in December 1945 in connection with his separation from 
service, there were no abnormalities noted, other than the 
veteran had a dental prosthesis of some kind.  His 
cardiovascular system and lungs were specifically 
characterized as normal.  

Thereafter, there is essentially no medical documentation in 
the record until the 1980's.  In 1986, the veteran underwent 
an examination for VA purposes, at which time he prepared a 
Former POW Medical History (VA Form 10-0048).  He also 
advised that in 1979, he had a left cerebral infarction that 
accounted for his current hemiplegia.  In his medical 
history, the veteran reported having dysentery, malaria, skin 
disease, vitamin deficiency, malnutrition and beri-beri while 
in captivity.  He also reported experiencing rapid heart 
beats, chills, fever, and emotional problems as a prisoner, 
although he specifically indicated that he did not experience 
swollen glands, or swelling of the legs, feet or muscles.  
Following the examination, the veteran's diagnoses were 
hypertension, benign prostatic hypertrophy, status post 
cerebral infarction, cataracts, and myopic compound 
astigmatism.  It also was noted that there was no medical 
evidence of the current existence of any disability resulting 
from nutritional deficiency or inhumane treatment as a 
prisoner of war, and no residuals of malaria or dysentery.  

Subsequently obtained records show that the veteran had 
surgery performed on his parotid gland in 1991.  Also that 
year, the presence of minimal pulmonary tuberculosis; chronic 
obstructive pulmonary disease, secondary to chronic 
bronchitis; and arteriosclerotic cardiovascular disease were 
noted.  More recent records from 1998 reflect the veteran was 
hospitalized at that time for pneumonia and hypertensive 
vascular disease, and the 2001 statement from the private 
physician who signed the veteran's death certificate 
indicated that she was seeing the veteran for a productive 
cough, anorexia and hypertension.  She confirmed the veteran 
was not hospitalized at this time, and that her treatment was 
provided at his home.  Significantly, she did not indicate in 
any way a belief that the illnesses afflicting the veteran 
were linked to his military service, or that it was any 
disability other than pneumonia and resulting cardiopulmonary 
arrest that caused his death.  

Under the circumstances described above, it is the Board's 
conclusion that service connection for the cause of the 
veteran's death is not warranted.  The illnesses from which 
the veteran was suffering at the time of his death were not 
shown by the evidence of record as present in service, or 
within the first year after service.  Similarly, none of the 
illnesses from which the veteran was suffering at the time of 
his death were among those for which service connection may 
be established by operation of law for those who were former 
prisoners of war.  In view of this, there is no basis for 
concluding that a service-connected disability either caused 
or substantially and materially contributed to the veteran's 
death.  Accordingly, the appeal is denied.  

In reaching this decision, the Board notes that the appellant 
has offered statements in which she recalled that various 
parts of the veteran's body were swollen when he returned 
from prison camp in 1942, and that she believes his death was 
due to heart problems caused by his service.  In this regard, 
it is observed that the veteran during his lifetime 
specifically denied any swelling during captivity when he 
prepared his medical history as a former prisoner of war in 
1986, and he did not mention it on the affidavit he prepared 
in 1945, which had a specific section to record any injuries 
or illness.  Moreover, even if the veteran had such swelling 
in captivity, the presumption for service connection which 
the appellant is apparently attempting to trigger, relates 
the swelling to beri-beri heart disease and ischemic heart 
disease, neither of which were diagnosed in the veteran's 
case.  Although the Board is sympathetic with the appellant's 
loss of her husband, and fully respects the hardship he 
endured in the military service of the United States, the 
record does not establish a basis upon which to award service 
connection for the cause of the veteran's death. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

